111 U.S. 784 (1884)
KILLIAN, Administrator,
v.
CLARK.
Supreme Court of United States.
Submitted April 17th, 1884.
Decided May 5th, 1884.
APPEAL FROM THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
Mr. William J. Miller for appellants.
Mr. Francis Miller for appellee.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This appeal is dismissed. The decree appealed from was entered on the 20th of May, 1878, and an appeal allowed these appellants in open court on the 22d of May. No bond for the appeal was given until the 7th of October, 1881, the day on which the cause was for the first time docketed here. The appeal of May 22d, 1878, became inoperative by reason of the failure to give the necessary bond and docket the case here during the October term, 1878, Grigsby v. Purcell, 99 U.S. 505, and the acceptance of the bond in October, 1881, cannot have the effect of an allowance of a new appeal, because it was more than two years after the decree had been entered.
Dismissed.